I concur, with some doubt as to whether the sale by the city for special improvements did not extinguish the *Page 260 
lien to that extent, but I have decided that the purpose of section 17, chapter 174, Laws of 1936, is to burden the sale from the state with the amount of the money due to the city for special improvements. In my view, it is a just and proper burden on the land sold by the state after the passage of this act, as a condition of sale.
In my judgment, there is no constitutional provision which prevents the state from imposing such conditions as it sees proper in making sales of its own property.
I do not agree that the city received nothing by the sale; by the sale for special improvements, the city secured an imperfect title which would become perfect after it paid off the state's claims, or redeemed the land from the sale to the state within the statutory period. If the statute in favor of its own sale against the owner makes it perfect, it would get a complete title. In other words, it would have all the rights had it followed up the conditions given it by the law to secure full title to the property.
The fact that it became worthless by the state's title maturing did not affect its validity at the time of the sale.